             Case 1:14-cv-07694-LJL-JLC Document 134 Filed 12/04/18 Page 1 of 4

                              KASOWITZ BENSON TORRES                           LLP


                                               1633 BROADWAY                                 ATLANTA
                                                                                            HOUSTON
                                          NEW YORK, NEW YORK 10019                        LOS ANGELES
      MARK P. RESSLER                                                                         MIAMI
                                                 (212) 506-1700
DIRECT DIAL: (212) 506-1752                                                                  NEWARK
  MRESSLER@KASOWITZ.COM                       FAX: (212) 506-1800                        SAN FRANCISCO
                                                                                         SILICON VALLEY
                                                                                         WASHINGTON DC




                                                                   December 4, 2018

     BY ECF

     Honorable James L. Cott
     United States Magistrate Judge
     United States District Court
     Southern District of New York
     500 Pearl Street, Room 21-D
     New York, NY 10007

              Re:     King, et al. v. Wang et al., Case No. 1:14-cv-07694-JFK-JLC;
                      Wang, et. al. v. King, et. al., Case No. 1:18-cv-08948 –JFK-JLC

     Dear Magistrate Judge Cott:

             We represent Defendants Andrew Wang (“Wang”) and Shou-Kung Wang (“SK Wang,”
     and collectively, “Defendants”) in the above-referenced actions (the “King Action” and the
     “Wang Action”). By way of introduction, we were retained by Defendants in early November
     2018 to serve as lead counsel in both Actions. We write pursuant to Your Honor’s request for an
     update concerning outstanding discovery disputes subsequent to Judge Keenan’s November 29,
     2018 order (1) consolidating the King Action with the related action, Wang, et. al. v. King, et. al.,
     Case No. 1:18-cv-08948 (the “Wang Action”), and (2) extending fact discovery in both actions
     until May 8, 2019. (King Dkt. 128.) For the reasons discussed below, we believe that the
     conference scheduled with Your Honor for December 6, 2018 should be adjourned to allow the
     parties to continue to meet and confer to resolve discovery issues.

             After Judge Keenan granted consolidation and extended discovery, Your Honor
     instructed the parties to meet and confer to address the issues raised in the parties’
     correspondence to the Court dated November 19, 2018 (King Dkt. 119) and November 26, 2018
     (Wang Dkt. 24), and attempt to resolve any other outstanding discovery disputes. (King Dkt.
     130.) The parties held their meet and confer yesterday during an approximately 90-minute
     phone call. The current status of discovery, the issues raised on the meet-and-confer call, and
     Defendants’ positions on the issues are described below.

           First, pursuant to Your Honor’s directive at the October 23, 2018 conference, Defendants
     made an initial document production to Plaintiff on November 6, 2018. This production
      Case 1:14-cv-07694-LJL-JLC Document 134 Filed 12/04/18 Page 2 of 4

KASOWITZ BENSON TORRES                               LLP
Honorable James L. Cott
December 4, 2018
Page 2
included emails responsive to Plaintiff’s document requests, as narrowed by Your Honor at the
October 23, 2018 conference, that Defendants located pursuant to search terms applied to the
collected emails. These search terms were over-inclusive so that they would capture documents
relevant to, among other things, the real estate transactions discussed at the October 23, 2018
conference, any documents concerning the artworks listed on the Alan Appel inventory,
documents concerning the alleged “straw man” buyers, and documents concerning certain
museum shows of interest to Plaintiff. Defendants thereafter informed Plaintiff that this
production, while substantial, was not complete, that Defendants were continuing to search for
responsive documents, and that this search included efforts by Andrew Wang to locate
responsive documents in China. Given that many of the events and transactions that are the
subject of Plaintiff’s discovery requests happened ten or more years ago, documents are less
readily available than they would be in the usual case. Mr. Wang returned from China last week,
and we have informed Plaintiff that we will be making a second document production by the end
of this week.

       Since our retention, we have taken steps to ensure that Defendants’ document
productions conform with usual ESI production protocols. To that end, we intend to re-produce
previously produced documents with associated metadata, to the extent that information is
available.

        With respect to the issues discussed on yesterday’s meet-and-confer call, we submit that
each of them is either a non-issue, is unripe for Your Honor’s consideration, or can be resolved
by the parties.

        Subpoenas Served on Defendants’ Former Attorneys. As discussed at the last conference,
Plaintiff served third-party subpoenas on five of Defendants’ prior attorneys, most of whom
handled real estate transactions for Defendants. Plaintiff contends that Defendants somehow
assumed responsibility for “coordinating” the attorney productions. This is not so. We have
repeatedly advised Plaintiff’s counsel that neither we nor our co-counsel (Kamerman, Uncyk,
Soniker & Klein P.C.) represent any of these attorneys and that neither firm is “coordinating” the
document productions. In a November 9, 2018 email, Akiva Cohen, from the Kamerman firm,
made that same point, telling Plaintiff’s counsel to reach out directly to the attorneys.
Nevertheless, Plaintiff’s counsel, Mr. Israel, continues to falsely contend that Defendants are
responsible for the attorney productions. What is more, Mr. Israel has also alleged that
Defendants’ counsel instructed the attorneys not to comply with the subpoenas, and has leveled
bizarre, reckless and baseless accusations against us “dishonest lawyering” and “suborning
contempt.” In this regard, Mr. Israel continues to violate Rule 3.3 of the New York Rules of
Professional Conduct, which, per comment 13, requires that counsel “not make unfair or
derogatory personal reference to opposing counsel.”

        Deposition of Eric Vardi. Plaintiff has demanded that Defendants provide dates for the
deposition of Defendants’ former attorney Eric Vardi, who handled a single real estate
transaction for Defendants and has produced documents concerning that transaction. With
respect to the requested deposition, we have informed Plaintiff’s counsel that (i) we do not
       Case 1:14-cv-07694-LJL-JLC Document 134 Filed 12/04/18 Page 3 of 4

KASOWITZ BENSON TORRES                               LLP
Honorable James L. Cott
December 4, 2018
Page 3
represent Mr. Vardi, and (ii) Your Honor made clear at the October 23 conference that none of
the subpoenaed attorneys, with the exception of Marty Klein, are allowed to be deposed absent a
Court order after the non-attorney fact witnesses have been deposed, which has not occurred. Tr.
70:13-19 (“The lawyers’ depositions, if they’re needed shouldn’t be taken until I can be
convinced that they have unique information that hasn’t otherwise been developed during the
course of the deposition discovery[.]”). It seems that Mr. Israel’s basis for demanding this
deposition relates to his false assertion that we have somehow interfered with Mr. Vardi’s
production. In fact, the extent of our interaction with Mr. Vardi was to review the documents he
intended to produce for privilege, and to request that, pursuant to standard practice, he redact
confidential bank account information pending entry of a protective order. After Mr. Israel
agreed to treat the account information as “Attorneys’ Eyes Only” pending execution of a
protective order, the materials were promptly provided in unredacted form. There is absolutely
no reason for Mr. Vardi to be deposed in this case, and Mr. Israel’s accusations of misconduct
against my firm are outlandish.

       Subpoena to Former Counsel Carolyn Shields. Plaintiffs served a third-party subpoena
on Carolyn Shields who, until recently, served as litigation counsel to Defendants. We informed
counsel at the meet-and-confer that it was our understanding that Ms. Shields will respond by the
December 7, 2018 return date and that we did not plan to move to quash the subpoena. On the
meet-and-confer call, Plaintiff’s counsel informed us that they would move to compel Ms.
Shields to produce privileged documents. We submit that it is premature to entertain such a
motion, as Ms. Shields has not yet responded to the subpoena.

        Defendants’ Document Productions. Contrary to Mr. Israel’s false allegations that
Defendants have not complied with their document production obligations, Defendants have
produced thousands of pages of documents responsive to Plaintiff’s document requests, as
narrowed by Your Honor at the Discovery Conference, and have informed Your Honor and
Plaintiff’s counsel that additional documents will be produced on a rolling basis. The initial
production included emails from Mr. Wang’s personal email account that were responsive to a
long list of search terms intended to cover the scope of responsive topics. We have informed
Plaintiff’s counsel that we are amenable to meet-and-confer regarding the search terms applied
and to run additional searches if Plaintiff so requests (without waiving any rights to object). We
also note that Mr. Andrew Wang has searched for documents responsive to requests concerning
transactions put at issue by Plaintiff in China, which Mr. Wang recently visited. We have
informed Mr. Israel that we will make a production of those and other documents by the end of
this week.

         Interrogatory Responses. During the December 3 meet-and-confer, Plaintiff raised for
the first time -- and without any prior notice to Defendants -- certain purported issues with Mr.
Wang’s supplemental responses to certain interrogatories, which were served on November 6. In
the month that has passed since then, Plaintiff has made no mention of those responses. Indeed,
yesterday was the first time we heard that counsel had purported “issues” with the interrogatory
responses. To the extent Plaintiff requests a conference with Your Honor to discuss those
responses, we oppose that request as premature. We have requested that Plaintiff provide a letter
       Case 1:14-cv-07694-LJL-JLC Document 134 Filed 12/04/18 Page 4 of 4

KASOWITZ BENSON TORRES                                LLP
Honorable James L. Cott
December 4, 2018
Page 4
setting forth any concerns with the interrogatory responses so that the parties can meet-and-
confer to address them.

          Finally, we must renew our concerns over Mr. Israel’s penchant for uncivil,
unprofessional and baseless attacks on our ethics and integrity. These attacks are of a piece with
Mr. Israel’s course of conduct throughout this action -- including his assertions that Defendants
should be “incarcerated” and that Defendants’ co-counsel, Mr. Cohen, is motivated by “greed”
and “sadism” -- and his ugly insults concerning Mr. Cohen’s religious faith and practices. We
cannot recall another instance in over 30 years of practice in which we have had to raise such a
concern with a court, but Mr. Israel’s behavior is well outside the bounds of aggressive advocacy
-- it is unhinged behavior that impedes the parties’ ability to conduct discovery in a productive
manner and imposes needless costs.

        In sum, we believe that a conference before Your Honor is not necessary at this time, and
that the parties should instead continue to meet-and-confer to resolve the few outstanding issues
on their own. Further, Plaintiff’s responses and objections to Defendants’ document requests
and interrogatories are due soon, and it might well be the case that those responses and
objections require a conference with Your Honor. Accordingly, we respectfully request that the
December 6 conference be adjourned in order for Defendants to complete their documents
production and to allow the parties to continue to meet and confer regarding the limited issues
that are the subject of dispute.


                                                             Respectfully submitted,

                                                             /s/ Mark P. Ressler

                                                             Mark P. Ressler


cc:    All counsel of record (by ECF)
